NO. 12-17-00017-CV
                               IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE:                                                  §

RICARDO ROGER MORALES,                                  §       ORIGINAL PROCEEDING

RELATOR                                                 §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Ricardo Roger Morales, acting pro se, filed this original mandamus proceeding
complaining of the trial court’s denial of his “petition for judicial review.”1 We deny the
petition.


                                                BACKGROUND
         Relator filed a “petition for judicial review” under chapter 14 of the Texas Civil Practice
and Remedies Code. He claimed violations of his due process rights and complained of the
policies utilized by the Texas Department of Criminal Justice. On September 28, 2016, the
Anderson County District Clerk notified Relator that his petition had been denied. The clerk also
furnished Relator with a copy of the docket sheet, which contained a notation that the petition
was denied. According to Relator, on October 26, he filed a request for findings of fact and
conclusions of law, in which he alternatively sought leave to amend his pleadings to cure any
defects. He states that the clerk responded by sending another copy of the September notice.
Relator subsequently filed this original proceeding.




         1
             Respondent is the Honorable Mark A. Calhoon of the 3rd Judicial District Court in Anderson County,
Texas.
                                   PREREQUISITES TO MANDAMUS
        Mandamus is an extraordinary remedy that is available only when the trial court has
clearly abused its discretion and there is no adequate remedy by appeal. In re Prudential Ins.
Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); In re E. Tex. Med. Ctr.
Athens, 154 S.W.3d 933, 935 (Tex. App.–Tyler 2005, orig. proceeding). “A party’s right to
mandamus relief generally requires a predicate request for some action and a refusal of that
request.” In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999) (orig. proceeding). The relator must
establish that the trial court’s act or refusal to act constitutes a clear abuse of discretion for which
there is no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.


                                       AVAILABILITY OF MANDAMUS
        In his sole issue, Relator contends that the trial court abused its discretion by denying his
“petition for judicial review” without a hearing or written order, and by failing to sign findings
and conclusions. He asks this Court to vacate the trial court’s denial and remand the cause to the
trial court to either review his petition on the merits or to allow Relator to refile his petition.
        The trial court may dismiss a claim under Chapter 14 without holding a hearing. See TEX.
CIV. PRAC. & REM. CODE ANN. § 14.003(c) (West 2002). Moreover, the record does not show
that Relator requested a written ruling on his petition and that the trial court refused to act. See In
re Seifullah, No. 12-06-00425-CV, 2007 WL 172076, at *1 (Tex. App.—Tyler Jan. 24, 2007,
orig. proceeding) (denying petition for writ of mandamus because record did not show request
for ruling, followed by refusal of request). Nor does the record show that Relator called his
request for findings and conclusions to the trial court’s attention. See In re Blakeney, 254
S.W.3d 659, 662 (Tex. App.—Texarkana 2008, orig. proceeding) (stating that trial court not
required to consider a motion not called to its attention and showing that motion was filed with
clerk does not prove that motion was brought to trial court’s attention or presented to trial court
with request for a ruling). Under these circumstances, Relator has failed to establish an abuse of
discretion by the trial court. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; see
also Perritt, 992 S.W.2d at 446.




                                                   2
                                                   DISPOSITION
         Because Relator has not shown an abuse of discretion, he has not satisfied the first
prerequisite to mandamus relief and we need not address the second. See In re Prudential Ins.
Co. of Am., 148 S.W.3d at 135–36; see also In re E. Tex. Med. Ctr. Athens, 154 S.W.3d at 935;
TEX. R. APP. P. 47.1. Accordingly, we deny Relator’s petition for writ of mandamus.
Opinion delivered January 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          3
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          JANUARY 31, 2017

                                        NO. 12-17-00017-CV



                                RICARDO ROGER MORALES,
                                         Relator
                                           V.

                                  HON. MARK A. CALHOON,
                                        Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Ricardo Roger Morales; who is the relator in Cause No. DCCV16-529-3, pending on the docket
of the 3rd Judicial District Court of Anderson County, Texas.                   Said petition for writ of
mandamus having been filed herein on January 6, 2017, and the same having been duly
considered, because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     4